IN THE
                       TENTH COURT OF APPEALS

                              No. 10-17-00332-CV

KATRINA AHRENS,
                                                         Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S
ASSIST THE OFFICER FOUNDATION, INC.,
FREDERICK FRAZIER, CITY OF DALLAS,
AND ZAC PRODUCTS II, LLC,
                                                         Appellees


                        From the 249th District Court
                           Johnson County, Texas
                       Trial Court No. DC-C201700365

                                       and

                              No. 10-18-00207-CV

      IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                              Original Proceeding


                          ABATEMENT ORDER

     DPA’S Assist the Officer Foundation, Inc. petitions this Court to issue a writ of
mandamus directing Respondent, the Honorable Wayne Bridewell, Judge of the 249th

Judicial District Court, to vacate his order signed on May 31, 2018 granting Katrina

Ahrens’ Motion to Compel Production of Documents. Likewise, Katrina Ahrens appeals

Judge Bridewell’s Order Granting Emergency Motion for Protective Order, signed on

October 3, 2017, regarding sealing or barring the disclosure of the depositions of a

defendant and a non-party in the underlying case.

        On June 1, 2018, Judge Bridewell recused himself in the underlying case and

requested the Administrative Judge to assign another judge. On June 5, 2018, the

Honorable David Evans, the Administrate Judge ordered that the underlying case to be

transferred from the 249th Judicial District Court to the 18th District Court, the Honorable

John Neill, presiding.

        Because the underlying case has been transferred to the 18th District Court and

Judge Neill has not had the opportunity to review either DPA’S Assist the Officer

Foundation, Inc.’s or Ahrens’ complaints, we abate both of these proceedings for 45 days

from the date of this order to allow DPA’S Assist the Officer Foundation, Inc. the

opportunity to present its Motion for Protective Order and Katrina Ahrens the

opportunity to present her Motion to Compel Production of Documents to the Judge of

the 18th District Court for reconsideration of those motions. See State v. Olsen, 163 Tex.
449, 360 S.W.2d 402, 403 (1962) (orig. proceeding); In re Whitfield, 134 S.W.3d 314 (Tex.

App.—Waco 2003, order).

        At the expiration of 45 days, these proceedings will be automatically reinstated.

The parties are ORDERED to inform this Court as to the result of the trial court’s


Ahrens v. Dallas Police Association                                                   Page 2
In re DPA’s Assist the Officer Foundation, Inc.
reconsideration of the parties’ respective motions within seven days after the ruling and

provide a status report to this Court addressing whether Judge Neill’s rulings upon

reconsideration will impact the proceeding pending in this Court.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Abated
Order issued and filed August 22, 2018




Ahrens v. Dallas Police Association                                                Page 3
In re DPA’s Assist the Officer Foundation, Inc.